Title: To Thomas Jefferson from Daniel Parker, [ca. November 1788]
From: Parker, Daniel
To: Jefferson, Thomas



Dear Sir!
Monday morning [ca. Nov. 1788]

I am very sorry that it is not in my power to send you the amount of the outfit seperate from the ship. My information on this subject is from Mr. Pugh who knows only the aggregate cost. I should have sent the seperate cost before, had I been able to obtain it.
I should suppose that ⅖ths of the cost of the Ship when she sails on the voiage might be calculated for outfits but this is conjecture.
I have the honor to be with great respect Dear Sir Your Obedt Servt.,

Dan Parker

